Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown or the features canceled from the claims (no new matter should be entered):
(A)  “one end of the outer element line is connected to one end of the inner element line”, as in claims 9 and 19.  Figs 11A-11B, show the outer element line 424o and the inner element line 424i extended generally parallel to each other.  Also, Figs. 11A-11B show the electric conductor’s horizontally extending protrusion 427 and an electric conductor at the end of the vertically extending protruding portion 425a of the inner element line 424i are connected (see [0129]) but not one end of the outer element line is connected to one end of the inner element line.
(B)  “the substrate comprises: a plurality of plates, and a wiring pattern arranged between the plurality of plates, the wiring pattern electrically connecting each of the plurality of armatures to a control circuit”, as in claim 18.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al (US 20040134025, herein ‘Murphy’) in view of Kim et al (US 20190334393, herein ‘Kim’), Sugimoto et al (JP 2018078776, herein ‘Sugimoto’) and Enomoto et al (US 20190058374, herein ‘Enomoto’).
Murphy discloses a cleaner (figs. 1-2 and 7) comprising: a suction portion [10]; a body portion  [12] provided to communicate with the suction portion; and a fan motor [16] accommodated in the body portion, and configured to provide a suction force to the suction portion, except for the following: 
(A) fan motor with stator having multi-layer stacked substrate, a wiring pattern arranged between the plurality of plates, the wiring pattern electrically connecting each of the plurality of armatures to a control circuit.
 (B) the coil comprising a flat wire comprising a rectangular cross-section with a short side and a long side, the flat wire being wound around the winding portion in such a way that one surface of the flat wire forming the short side is directed to the winding portion.
(C) the stator located between the rotor and the fan.

RE the limitations listed in item (A) herein, Kim, however, teaches an axial-gap motor comprises: a rotor [20] comprising a plurality of magnets [21] and fixed to the shaft [40]; and a stator [10] comprises: a substrate [11-14] on which a bearing with bearing support [41-45] (see figs. 1and 5) configured to rotatably support the shaft is provided; and a plurality of armatures [17, L11-L16, L21-L26, L31-L36] disposed around the bearing, and wherein each of the plurality of armatures comprises: an iron core [17] comprising a winding portion; and a coil [L11-L16, L21-L26, L31-L36] being wound around the winding portion (see [0105]).  Kim particularly discloses the substrate comprises: a plurality of plates [11-14] (i.e. printed circuit boards (PCBs) 11-14), and a wiring pattern arranged between the plurality of plates, the wiring pattern electrically connecting each of the plurality of armatures to a control circuit (see figs. 8-12 and [0088]-[0102]).


    PNG
    media_image1.png
    792
    1045
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art cleaner by providing an axial-gap motor, particularly configuring the stator having laminated PCBs and a wiring pattern arranged between the laminated PCBs, the wiring pattern electrically connecting the armatures to a control circuit,   as taught by Kim.  Doing so would provide an improved motor with compact size and enhance efficiency, i.e. the multi-layer laminated substrate/CPB of the stator enable minimizing a magnetic flux leakage, a loss of a yoke material, as taught by Kim (see [0034-0035]).
RE the limitations listed in item (B) herein, Sugimoto teaches an axial-gap motor a rotor [20] comprising a plurality of magnets [22] and a stator [30] comprises: a plurality of armatures [34] disposed around in circumferential direction, and wherein each of the plurality of armatures comprises: an iron core comprising a winding portion [34] (see figs.1-4 & 18-20); and a coil [40, 140, 240, 340] being wound around the winding portion, wherein the coil comprising a flat wire comprising a rectangular cross-section with a short side and a long side, the flat wire being wound around the winding portion [234, 334] (figs. 19, 20) in such a way that one surface of the flat wire forming the short side is directed to the winding portion.

    PNG
    media_image2.png
    667
    824
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    474
    893
    media_image3.png
    Greyscale


Hence, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art cleaner by providing the axial-gap motor’s stator with a flat wire comprising a rectangular cross-section with a short side and a long side, the flat wire being wound around the winding portion in such a way that one surface of the flat wire forming the short side is directed to the winding portion, and the flat wire is wound to form an insertion hole having a size greater than a size of the winding portion to allow the winding portion to be inserted thereto, as taught by Sugimoto.  Doing so would provide the motor with improved efficient stator by enhanced stator winding density.
RE the limitations listed in item (C) herein, Enomoto teaches an fan motor comprising: an axial-gap motor having a rotor [300/5/3] comprising a plurality of magnets [5] and a stator [100/1/2] comprises: a plurality of armatures [1] disposed around in circumferential direction, and wherein each of the plurality of armatures comprises: an iron core comprising a winding portion [1] (see figs.1-4 & 18-20); and a coil [2, 140, 240, 340] being wound around the winding portion, wherein a fan [21] comprising a plurality of blades radially installed, and fixed to a shaft [7] extending in an axial direction, wherein the stator [100/1] arranged between the rotor [300/5/3] and the fan [21].

    PNG
    media_image4.png
    434
    1089
    media_image4.png
    Greyscale

Hence, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art cleaner’s fan motor a fan comprising a  stator arranged between the rotor with magnets disposed on surface opposite to one surface on which the plurality of blades of the fan is disposed.  Doing so would enhance cooling effect and heat removal.
Allowable Subject Matter
Claims 1-2, 4-17 and 19 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRAN N NGUYEN/Primary Examiner, Art Unit 2834